Citation Nr: 1456394	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-22 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for disc degeneration and facet arthritis of the lumbar spine.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine with headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1974 to August 1980, from June 1986 to January 1987, and from April 1987 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his June 2010 substantive appeal that he wanted a hearing before the Board at his local RO.  In November 2010, he noted that he still wanted a travel board hearing.  He later indicated in October 2011 that he instead wanted a videoconference hearing before the Board.  

In September 2014, the RO sent a letter to the Veteran informing him that he had been scheduled for a videoconference hearing in October 2014.  However, on the day of the hearing, the Veteran and his representative requested that the hearing be rescheduled because he had never received the September 2014 letter notifying him that he had been scheduled for a hearing.  Therefore, the Board finds that a remand is necessary to reschedule the Veteran.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


